FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D15-3358
                 _____________________________

EDWARD F. BOROWSKI, JR.,

    Appellant,

    v.

JEFFREY E. FERRER,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

                        September 5, 2018

OSTERHAUS, J.

     Edward F. Borowski, Jr. appeals an order denying his motion
to amend the final summary judgment. The final judgment at once
enjoined his next-door neighbor, Jeffrey E. Ferrer, from blocking
access to his side-yard easement with a fence, but then authorized
Mr. Ferrer to build a new fence along a different line that would
also obstruct access to his easement. We reverse because the
judgment authorizes Mr. Ferrer to rebuild the fence in a place that
would obstruct access to the easement.

                                I.

     Mr. Borowski filed suit in the Circuit Court of Duval County
against his next-door neighbor, Mr. Ferrer, seeking the removal of
a fence that interfered with an easement that provided a four-foot
swath that allowed Mr. Borowski to access the side of his house.
The Covenants and Restrictions provides Mr. Borowski with “a
four (4) foot perpetual easement within the lot line of the adjoining
lot . . . for the purpose of construction and maintaining the dwelling
and lawn between the dwelling and side lot line.”

     Prior to the fall of 2012, Mr. Ferrer had a fence between his
property and Mr. Borowski’s property, connecting to Mr.
Borowski’s residence. Mr. Borowski was able to access the side of
his property through a gate in the fence. After a neighborly conflict
arose, however, Mr. Ferrer refused to permit Mr. Borowski access
through the gate. After unsuccessful attempts to resolve the issue
through the homeowners’ association, Mr. Borowski filed suit and
sought injunctive relief.

     When Mr. Borowski sought summary judgment on his claim,
the court held a hearing and entered final summary judgment for
Mr. Borowski. Well, sort of. The order at once required Mr. Ferrer
to “remove the portion of his fence which encroaches upon property
owned by his next-door neighbor,” but went on to say that “[i]f
Defendant elects to rebuild a fence to replace the removed one, he
shall build it on his property lines . . . .” The order’s approval of a
new fence built along the property line renewed the prospect that
Mr. Borowski’s four-foot perpetual easement on Mr. Ferrer’s lot
would remain blocked by a fence. And so, Mr. Borowski filed a
motion to rehear and amend the final summary judgment,
requesting the fence be built “no less than four (4) feet within
Defendant’s adjoining property line.” But the court denied Mr.
Borowski’s motion.

                                  II.

    One reason that this court will reverse and remand orders
that are appealed is to correct internal inconsistencies. See, e.g.,
Mitchell v. XO Commc’ns., 966 So. 2d 489, 490 (Fla. 1st DCA 2007)
(“Because the . . . final order is inconsistent in its findings of fact
and conclusions of law, we REVERSE the final order and
REMAND for additional proceedings.”); City of W. Palm Beach Fire
Dep’t v. Norman, 711 So. 2d 628, 630 (Fla. 1st DCA 1998) (“[T]he
order is internally inconsistent. In one part of the order, the judge
awarded temporary partial disability benefits from February 4,

                                  2
1995, through March 1996 and in another part of the order, the
judge awarded these benefits from February 4, 1995, through the
present and continuing. This inconsistency must be corrected on
remand.”); S. Fla. Water Mgmt. Dist. v. Ciacci, 647 So. 2d 203, 205
(Fla. 1st DCA 1994) (“[T]he order is internally inconsistent.
Because of this inconsistency . . . we reverse and remand for
further clarification . . . .”). This rule applies equally to cases
involving property disputes. See, e.g., Anderson v. Oldham, 622 So.
2d 544, 545 (Fla. 5th DCA 1993) (striking an order because the
owner of the servient estate was not entitled to construct a privacy
fence directly on an easement, but only on his own property
immediately westerly thereof).

     As with the fence built on an easement in Anderson, the order
below gave Mr. Ferrer authorization to rebuild a fence “on” the
property line, which would obstruct and interfere with Mr.
Borowski’s right of access to his four-foot easement on Mr. Ferrer’s
lot. By enjoining Mr. Ferrer from obstructing Mr. Borowski’s
access to his easement in one paragraph, but allowing Mr. Ferrer
to build a new fence that would similarly obstruct the easement in
a later paragraph, the court’s order created an internal
inconsistency, which must be corrected. If Mr. Ferrer constructs a
fence between the parties’ properties, it cannot be built on the
property line, which would block access to the easement. Rather,
the fence must preserve Mr. Borowski’s four-foot easement on Mr.
Ferrer’s lot.

                                III.

    For these reasons, we reverse and remand for further
consideration consistent with this opinion.

    REVERSED and REMANDED.

WINOKUR and M.K. THOMAS, JJ., concur.




                                 3
                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


R. Kyle Gavin, Liles Gavin, P.A., Jacksonville, for Appellant.

Jeffrey E. Ferrer, pro se, Appellee.




                                 4